Citation Nr: 9910456	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include partial amputation of the great toes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1950 to 
September 1954, and from January 1955 to August 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to service connection for a bilateral foot 
condition, to include toe amputation.


FINDING OF FACT

The veteran has not presented any competent medical evidence 
linking a current bilateral foot disorder, to include partial 
amputation of the great toes, with service.


CONCLUSION OF LAW

The claim for service connection for a bilateral foot 
disorder, to include partial amputation of the great toes, is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In reviewing any 
claim for VA benefits, the initial question is whether the 
claim is well-grounded.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, the nexus to service may be demonstrated by 
evidence showing continuity of symptomatology since service.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  A claim 
may be well grounded or reopened pursuant to 38 C.F.R. 
§ 3.303(b) (1998) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).

The veteran's contention that he experienced symptoms during 
service may be presumed to be true for the purpose of 
determining whether his claim is well-grounded.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); King v. Brown, 5 
Vet. App. 19, 21 (1993).

The veteran has given accounts regarding the history of his 
bilateral foot disorder on several occasions.  In his 
application for disability compensation of December 1996, the 
veteran stated that he had been treated for a disorder of the 
great toes of both feet in 1950 at Brook Field in San 
Antonio, Texas.  

In a written statement of April 1997, the veteran reported 
that his toes had been amputated in 1954 at the Offutt Air 
Force Base in Nebraska.  Subsequently, in his substantive 
appeal statement of September 1997, the veteran reported that 
his toes were amputated in the 1950's at Forbes Air Force 
Base in Topeka, Kansas.  

The veteran testified in support of his claim during a 
hearing held in November 1997.  He stated that he believed 
that he injured his feet while he was stationed at the Forbes 
Air Force Base in Topeka, Kansas, during the winter of 1951.  
He said that he got frostbite on his feet, but did not 
immediately seek treatment.  He said that his feet 
subsequently bothered him, and he went to the sick bay at 
either the Forbes Air Force Base or the Offutt Air Force 
base.  He reported that the military physicians looked at his 
toes and decided that there was no circulation, so they 
removed both toenails, scraped the tissues, and took the toes 
back to the first knuckle.  The veteran said that this 
treatment probably happened in the Spring of 1952.  He also 
said that he did not have any treatment after service.  

The veteran's service medical records could not be obtained, 
and are believed to have been destroyed by fire.  Efforts to 
obtain records from alternative sources have not succeeded.  
A letter dated in March 1998 from the 55th Medical Group at 
the Offutt Air Force Base shows that a search revealed that 
no records pertaining to the veteran were available at that 
facility.  Similarly, a letter from the Kansas Department of 
Health and Environment dated in February 1998 shows that the 
Forbes Air Force Base Hospital closed in 1972, and that the 
whereabouts of the medical records were unknown.  

In February 1998, the RO contacted the National Personnel 
Records Center and requested that another search be made for 
the veteran's service medical records based on information 
contained in a Form 13055 (Request For Information Needed To 
Reconstruct Medical Data) which the veteran had filled out in 
November 1997.  The National Personnel Records Center 
responded in April 1998 by stating that they needed the 
veteran to provide additional information such as the 
complete description of the organization to which he was 
assigned at the time of the treatment.  In a written 
statement dated in June 1998, however, the veteran reported 
that he did not have that information.  

The only medical evidence which is of record is a report from 
podiatrist Thomas S. Murray dated in November 1997.  The 
report contains the following information:

This pt. enters today as a 66 yr. old 
white male who enters today stating that 
he is trying to obtain disability through 
the VA center and needs a statement from 
a podiatrist stating the current history 
of his foot.  He has a history of loosing 
toenails several years ago as a result of 
frostbite sustained in the service.  He 
states that surgeons in the military 
removed the toenails and debrided the 
nail bed extensively to remove gangrenous 
tissue.  There is evidence of this on 
inspection of his feet today. I advised 
the pt. that I am unable to determine the 
cause of his present condition nor the 
prognosis that might be associated with 
this, however I can ascertain for him and 
others what the current status of his 
foot health is at the present time.

LOWER EXTREMITY EXAM:  vascular DP & PT 
pulses are present and palpable at 2/4, 
hair growth is present, skin shows good 
hydration and elasticity and no evidence 
of vascular compromise.  No sign of 
ulceration, no evidence of gangrenous 
changes or infection.

NEUROLOGICAL EXAM:  reveals DTR's to be 
intact and symmetrical for the Achilles 
tendon and patellar tendon.  The pt. 
apparently has normal sensation along 
pedal dermatomes with no evidence of 
atrophy, spasticity or paralysis.  He 
does complain of a cold sensation in his 
feet and this bothers him almost all of 
the time.

DERMATOLOGICAL EXAM:  reveals no 
abnormalities with the exception of 
hallux toenails.  There is evidence of 
significant surgical treatment of the 
hallux and nails and nails beds as 
considerable scarring is seen overlying 
the IPJ of the hallux of both feet.  

ORTHOPEDIC EXAM:  WNL, the pt. Has normal 
ROM of the anterior, posterior and 
peroneal muscle groups and ankle and foot 
joints.  He does not walk with a 
noticeable limp and shows no visible 
deformities.

ASESSMENT:  is essentially a normal 
physical examination with the exception 
of evidence of surgical treatment of 
toenails and remodeling of the nail bed 
which by the pts. account is the result 
of surgery performed in the military to 
treat gangrenous changes caused by 
frostbite.  There is no evidence of 
further injury related to this incident.  
This information was given to the patient 
and he left with no questions.

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran's own opinion that the current problems are 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

After considering all of the evidence which is of record, the 
Board finds that the veteran has not presented any competent 
medical evidence linking a current bilateral foot disorder, 
to include partial amputation of the great toes, with 
service. He also has not presented evidence of continuity of 
symptomatology.  Accordingly, the Board concludes that the 
claim for service connection for a bilateral foot disorder, 
to include partial amputation of the great toes, is not well-
grounded.

In light of the foregoing, the Board finds that the appellant 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for the benefits sought.  As such, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claims.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997). 



ORDER

Service connection for a bilateral foot disorder, to include 
partial amputation of the great toes, is denied.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

